           Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 1 of 11




In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

**********************
IBIRONKE AKINTAJU,       *
                         *                          No. 17-1574V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *
                         *                          Filed: April 23, 2021
SECRETARY OF HEALTH      *                          Reissued: June 2, 2021
AND HUMAN SERVICES,      *
                         *                          Redaction
             Respondent. *
**********************

Renee Gentry, Vaccine Injury Clinic, George Washington Univ. Law School,
Washington, DC, for petitioner;
Darryl Wishard, United States Dep’t of Justice, Washington, DC, for respondent.


                ORDER DENYING MOTION FOR REDACTION*
       Ibironke Akintaju alleged that the trivalent influenza vaccine caused her
various problems, including arm pain. Pet., filed October 20, 2017. A finding of
fact issued on February 9, 2021, determining that her arm pain began months after
vaccination. Pursuant to 42 U.S.C. § 300aa–12(d)(4) and Vaccine Rule 18(b), she
filed a motion requesting redaction of her name and medical information contained
in the ruling. For the reasons explained below, the motion is DENIED.




       * The parties were informed that this Order would be available to the public.
Accordingly, this Order is being posted as originally submitted, except for modifications to the
caption and this footnote.
           Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 2 of 11




       Public Access to Information about Petitioners in the Vaccine Program
      The history of public access to information contained in court decisions and
the history of the creation of the Vaccine Program1 provide a context for Ms.
Akintaju’s motions to redact. Both histories suggest that redaction of a litigant’s
name is available in relatively limited circumstances.
      In American jurisprudence, the public can generally access court documents.
Nixon v. Warner Comm. Inc., 435 U.S. 589, 597 (1978). As part of this country’s
inherited traditions, Congress may be presumed to know this principle.
       In the mid-1980s, Congress investigated vaccines because of concerns about
their safety and to stabilize the market for manufacturers. Bruesewitz v. Wyeth,
LLC., 562 U.S. 223, 226 (2011). In the 99th Congress, competing proposals were
introduced. See Figueroa v. Sec’y of Health & Human Servs., 715 F.3d 1314,
1323 (Fed. Cir. 2013), Vijil v. Secʼy of Health & Human Servs., No. 91-1132V,
1993 WL 177007, at *4-5 (Fed. Cl. Spec. Mstr. May 7, 1993).
       One of these proposals, which was introduced on April 2, 1985, was Senate
Bill 827. S. 827 would have created a compensation program located in the
District Court for the District of Columbia in which special masters would preside.
S. 827, 99th Cong., § 2104(b), § 2104(d)(1) (1st Sess. 1985). In addition to a
compensation program, S. 827 contained provisions to improve the safety of
vaccines. However, the first session of the 99th Congress adjourned without acting
on any of the proposed legislation.
       In the second session of the 99th Congress, the House and Senate considered
different bills. The version of S. 827 from September 24, 1986 proposed to
improve the safety of vaccines. S. 827, 99th Cong. (2d Sess. 1986). It appears that
S. 827 did not include a compensation program.
      However, the legislation that Congress eventually enacted did contain a
compensation program. Congress placed adjudication of vaccine compensation
program claims in the district courts. Pub. L. 99-660 § 2112(a). In this legislation,
provisions related to discovery and disclosure of information were combined in
one section. Id. at § 2112(c), codified at 42 U.S.C. § 300aa–12(c)(2) (1988).

       1For information about the legislation that created the Vaccine Program, this order draws
upon a summary provided in Lainie Rutkow et al., Balancing Consumer and Industry Interests in
Public Health: The National Vaccine Injury Compensation Program and Its Influence During the
Last Two Decades, 111 Penn St. L. Rev. 681 (2007).


                                                   2
        Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 3 of 11




Congress’s selection of district courts with their tradition of openness to the public
suggests that Congress intended for the normal rules about access to judicial
decisions to apply. Castagna v. Sec’y of Health & Human Servs., No. 99-411V,
2011 WL 4348135, at *1 (Fed. Cl. Spec. Mstr. Aug. 25, 2011).
       In 1987, Congress simultaneously funded the Vaccine Program and
amended the Vaccine Act. The 1987 amendments did not vary the disclosure
provisions. However, in 1987, amendments changed the venue for filing claims
from the district courts to the Claims Court. Pub. L. 100-203 § 4307(1); see also
Milik v. Sec’y of Health & Human Servs., 822 F.3d 1367, 1375 (Fed. Cir. 2016);
Stotts v. Sec’y of Health & Human Servs., 23 Cl. Ct. 352, 358 n.7 (1991).
      The Vaccine Program became effective on October 1, 1988. Pub. L. 100-
203 § 4302. As initially conceived, special masters were issuing reports, subject to
de novo review by judges of the Claims Court. See 42 U.S.C. § 300aa–12(d)
(1988). In this context, reports from special masters and decisions from Claims
Court judges started to become available to the public. E.g., Bell v. Sec’y of
Health & Human Servs., 18 Cl. Ct. 751 (1989) (reproducing special master’s
report); Philpott v. Secʼy of Health & Human Servs., No. 88-20V, 1989 WL
250073 (Cl. Ct. Spec. Mstr. Aug. 4, 1989).
      Congress found that the parties were too litigious in the early years of the
Program. H.R. Rep. No. 101-386, at 512 (1989) (Conf. Rep.), reprinted in 1989
U.S.C.C.A.N. 3018, 3115. Congress amended the Vaccine Program in 1989,
giving special masters the authority to issue decisions, which could be subject to a
motion for review. Pub. L. 101-239 § 6601(h), codified at 42 U.S.C. § 300aa–
12(d) and (e).
      Congress also added a provision allowing limited redaction of decisions of
special masters. Pub. L. 101-239 § 6601(g)(2). The reason Congress added this
provision is not clear. See Anderson v. Secʼy of Health & Human Servs., No. 08-
396V, 2014 WL 3294656, at *2 n.7 (Fed. Cl. Spec. Mstr. June 4, 2014).
      Although Congress authorized redaction of decisions, few litigants requested
redaction for many years. Special masters tended to allow redaction without much
analysis. After a surge in requests for redaction, the then-Chief Special Master
issued an order generally narrowing redaction. Langland v. Secʼy of Health &
Human Servs., No. 07-36V, 2011 WL 802695 (Fed. Cl. Spec. Mstr. Feb. 3, 2011).
On a motion for review, the Court of Federal Claims endorsed the special master’s
analysis regarding redaction in a brief footnote. 109 Fed. Cl. 421, 424 n.1 (2013).


                                              3
           Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 4 of 11




       The Court of Federal Claims analyzed the special masters’ position
regarding redaction more extensively in W.C. v. Sec’y of Health & Human Servs.,
100 Fed. Cl. 440, 456-61 (2011), aff’d on nonrelevant grounds, 704 F.3d 1352
(Fed. Cir. 2013). W.C. disagreed with the approach taken and asserted that the
Freedom of Information Act (“FOIA”) was a basis for evaluating redaction
requests.
      Shortly after W.C., the then-Chief Special Master issued another order
regarding redaction. Castagna explored the topic in more depth and, again, found
redaction was limited to narrow circumstances. 2011 WL 4348135.
       After those orders were issued, the Court of Federal Claims has found
special masters were not arbitrary and capricious in either denying redaction, or
permitting redaction. Spahn v. Sec’y of Health & Human Servs., 133 Fed. Cl. 588,
604 (2017) (stating that the decision to redact is a question of law and holding that
redaction of “the names of petitioner . . . and petitioner’s treating physicians . . .
are not the kind of medical, or confidential, or privileged, financial information
that the Vaccine Act requires to be withheld from public view”); Lamare v. Sec’y
of Health & Human Servs., 123 Fed. Cl. 497 (2015); R. K. v. Sec’y of Health &
Human Servs., 125 Fed. Cl. 276 (2016); see also Tarsell v. United States, 133 Fed.
Cl. 805 (2017) (denying petitioner’s request to redact the names of all medical
providers from the Court’s Opinion and Order). 2
       Against this background, Ms. Akintaju filed her motion to redact.
                Procedural History Leading to the Motion to Redact
      Ibironke Akintaju alleged that the trivalent influenza vaccine caused her
various problems, including arm pain. Pet., filed October 20, 2017. Ms. Akintaju
alleged that her arm pain began within days of the vaccination.
       Once the Secretary has received a petition, the Secretary “shall publish
notice of such petition in the Federal Register.” 42 U.S.C. § 300aa–12(b)(2). In
this instant action, for Ms. Akintaju, the Secretary did so on November 30, 2017.
National Vaccine Injury Compensation Program; List of Petitions Received, 82
Fed. Reg. 56829, 56832 (Nov. 30, 2017).


       2Although the caption to the order in Tarsell identifies the “United States” as the
respondent, the “Secretary of Health and Human Services” is the respondent in Vaccine Program
cases. 42 U.S.C. § 300aa–12(b)(1).


                                                 4
       Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 5 of 11




       The remainder of the procedural history is relatively uneventful. By March
2018, Ms. Akintaju filed some medical records. Respondent filed his Rule 4(c)
Report on September 7, 2018. Respondent raised several issues, including that the
records did not establish onset of left shoulder pain within forty-eight hours of
vaccination. Due to the onset issue, the undersigned ordered Ms. Akintaju to file a
more detailed affidavit related to onset and her employment file with time and
attendance records. Order, issued Sept. 17, 2018. The order also inquired into
additional records and permitted Ms. Akintaju to file other affidavits from people
with knowledge of relevant events. Id. Additional affidavits were filed on April
24, 2019. On July 11, 2019, after a subpoena, Ms. Akintaju filed her employment
file emails, and additional records. More records were filed in December 2019,
January 2020, and February 2020. Additional documents were filed over the next
several months.
      With the documentary record sufficiently developed, a hearing was held on
November 18, 2020. After consideration of all evidence, documentary and
testimonial, the undersigned issued a finding of fact, establishing an onset period.
Finding of Fact, issued February 9, 2021. Subsequently, on February 21, 2021,
Ms. Akintaju filed a motion to redact the Finding of Fact, requesting that her name
be reduced to initials.
       The Finding of Fact has not been made available to the public. The public’s
access depends upon the outcome of Ms. Akintaju’s February 21, 2021 motion to
redact. Ms. Akintaju’s motion to redact requested that her name be reduced to
initials or “Ms. A.”. Her motion was approximately three pages and was filed with
a one-page affidavit. Ms. Akintaju argued that the release of her name may
interfere with her employment as a health care professional.
      The Secretary filed a response. After reviewing the legal basis for any
motion for redaction, including Langland and W.C., the government refrained from
taking any position. With that submission, Ms. Akintaju’s motion for redaction is
ready for adjudication.
                           Standards for Adjudication
      For all issues, including evaluating a motion for redaction, the special
master’s duty “is to apply the law.” Althen v. Sec’y of Health & Human Servs.,
418 F.3d 1274, 1280 (Fed Cir. 2005). With respect to issues of public access to
judicial decisions, the preferences of the parties are not binding. Reidell v. United
States, 47 Fed. Cl. 209 (2000) (declining to vacate underlying decision as parties
requested in settling the case). The Seventh Circuit (Posner, J.) has emphasized

                                             5
       Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 6 of 11




the need for trial courts to make their own assessment of requests to proceed
anonymously and not to defer to the parties:
            [W]e would be remiss if we failed to point out that the
            privilege of suing or defending under a fictitious name
            should not be granted automatically even if the opposing
            party does not object. The use of fictitious names is
            disfavored, and the judge has an independent duty to
            determine whether exceptional circumstances justify a
            departure from the normal method of proceeding in
            federal courts.
Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872 (7th Cir.
1997).
      For redaction, the starting point is the Vaccine Act. Congress provided:
            a decision of a special master or the court in a proceeding
            shall be disclosed, except that if the decision is to include
            information –
            (i) which is trade secret or commercial or financial
            information which is privileged and confidential, or
            (ii) which are medical files and similar files the
            disclosure of which would constitute a clearly
            unwarranted invasion of privacy,
            and if the person who submitted such information objects
            to the inclusion of such information in the decision, the
            decision shall be disclosed without such information.
42 U.S.C. § 300aa–12(d)(4)(B). As previously mentioned, Congress added this
provision to the Vaccine Act as part of the 1989 amendments. Pub. L. 101-239
§ 6601(g)(2). In the ensuing 30 years, the Federal Circuit has not had an occasion
to interpret this statutory provision. Furthermore, the associated Vaccine Rule,
Vaccine Rule 18(b), simply mirrors the statute. Thus, there is an absence of
binding authority about the meaning of the Vaccine Act’s disclosure provision.




                                             6
           Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 7 of 11




                                           Analysis
      Ms. Akintaju relies upon the requirements of redaction as set forth in W.C.
and offers the general rationale that the decision might adversely impact her
employment.
       A.      Ms. Akintaju’s reliance on W.C.
       Ms. Akintaju’s first argument in favor of redaction is an argument that she
satisfies the standards for redaction announced in W.C.. However, as an order
from the Court of Federal Claims, W.C. is only persuasive (not binding) precedent
in this case and the persuasiveness of W.C. has been mixed. In some cases, special
masters have followed W.C. See, e.g., Ranjbar v. Secʼy of Health & Human
Servs., No. 15-905V, 2016 WL 4191127 (Fed. Cl. Spec. Mstr. June 21, 2016)
(redacting decision awarding damages to initials); C.S. v. Secʼy of Health &
Human Servs., No. 07-293V, 2013 WL 4780019 (Fed. Cl. Spec. Mstr. Aug. 19,
2013) (authorizing redaction). However, special masters have also disagreed with
W.C. or narrowly limited W.C. to its facts. See, e.g., Anderson, 2014 WL
3294656, at *6 (disagreeing with usefulness of FOIA comparison); House v. Secʼy
of Health & Human Servs., No. 99–406V, 2012 WL 402040, at *5-6 (Fed. Cl.
Spec. Mstr. Jan. 11, 2012) (declining to grant redaction and rejecting petitioner’s
argument that the Secretary bears the burden to show a compelling public interest
to justify release of medical information); Pearson v. Secʼy of Health & Human
Servs., No. 03–2751V, 2011 WL 4863717, at *5 (Fed. Cl. Spec. Mstr. Sept. 22,
2011) (declining to grant redaction and stating “Petitioner’s preference to keep his
damages award private is not a sufficient reason to satisfy the [statutory] criteria
and justify redaction in this case”). Given this divergent treatment of W.C., it was
incumbent on Ms. Akintaju to establish the soundness of W.C. in her briefing.
But, she did not.
        W.C. criticized the special master for beginning the analysis of whether
decisions should be redacted with a general presumption that decisions of judicial
officers are open to the public. W.C. states an analogy to the openness of judicial
files is “inapposite.” 100 Fed. Cl. at 460. 3 However, W.C. did not account for the
series of legislation that placed the Office of Special Masters within the federal

       3 While traditional litigation in courts differs in some respects from litigation in the
Office of Special Masters, most differences such as speedier resolution are not about the public’s
access to information. The obvious difference – the public cannot access material kept by the
Clerk’s Office, see 42 U.S.C. § 300aa–12(d)(4) – is immediately contrasted by saying the public
can access special masters’ decisions.


                                                    7
       Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 8 of 11




judiciary. Under the presumption that Congress is assumed to be aware of
background principles when enacting legislation, see Rhone Poulenc Agro, S.A. v.
DeKalb Genetics Corp., 284 F.3d 1323, 1329 n.3 (Fed. Cir. 2002), it can be
inferred that Congress’s choice endorsed routine publication of decisions of special
masters. See Anderson, 2014 WL 3294656, at *3; Castagna, 2011 WL 4348135, at
*10.
        Although W.C. did not discuss Congress’s placing of the Office of Special
Masters within the Claims Court, W.C. relied upon two other legislative acts to
support redaction. First, W.C. cited 42 U.S.C. § 300aa–25(c). 100 Fed. Cl. at 457-
58. Second, W.C. cited a portion of legislative history, S. Rep. No. 99-483 (1986).
Id. at 457. However, neither informs the analysis of whether special masters
should redact petitioner’s names from their decisions.
      Section 25 is part of title 42, chapter 6A, subchapter XIX, part 2, subpart C,
which is captioned “Assuring a safer childhood vaccination program in United
States.” Congress directed health care providers to record all vaccine
administrations and to report possible adverse reactions to the Secretary. These
reports of possible adverse vaccine reactions are submitted to the Vaccine Adverse
Event Reporting System (“VAERS”). See Adverse Event Reporting for Childhood
Vaccines, 53 Fed. Reg. 10565 (Apr. 1, 1988). In this context, Congress forbade
the Secretary from releasing names of vaccine recipients.
      In contrast, the portion of the Vaccine Program that concerns special masters
is found within title 42, chapter 6A, subchapter XIX, part 2, subpart A, which is
captioned “Program requirements.” This provision does not explicitly forbid
special masters from including names of petitioners in their decisions. Congress’s
choice to prevent disclosure of identifying information in one subpart, for the
purpose of gathering vaccine administration data, implies that a disclosure of the
same information under a different subpart, for the purpose of adjudicating vaccine
claims, is permitted. See Figueroa, 715 F.3d at 1322-23 (discussing interpretive
canon expressio unius est exclusion alteris).
      Similarly, Senate Report No. 99-483, which W.C. cited, was associated with
S. 827 as introduced on September 24, 1986. That version of S. 827 pertains to the
Secretary’s anticipated efforts to improve the safety of vaccines and did not
contain a compensation program. See Castagna, 2011 WL 4348135, at *6 n.8.
Thus, the legislative history associated with S. 827 appears to shed little light on
whether a compensation program should redact decisions of judicial officers.



                                            8
           Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 9 of 11




       For these reasons, neither Ms. Akintaju nor W.C. justifies turning away from
the principle within the federal judiciary that promotes public access to decisions
of special masters. Rather than look to analogues from traditional litigation, W.C.
borrowed from FOIA, maintaining that the similarity in wording between one
aspect of the Vaccine Act and one aspect of FOIA justified a holding that the
statutes should be interpreted similarly. However, the similarity in wording
becomes a more meaningful basis for analysis when two statutes are directed to the
same purpose. See Wachovia Bank v. Schmidt, 546 U.S. 303, 315-16 (2006)
(refraining from applying the in pari materia canon for statutes addressing venue
and subject matter jurisdiction); Erlenbaugh v. United States, 409 U.S. 239, 243-44
(1972). But, FOIA and the Vaccine Act do not share a common purpose.
Anderson, 2014 WL 3294656, at *7; House, 2012 WL 402040, at *6; but see C.S.,
2013 WL 4780019, at *2-3.
      Consequently, Ms. Akintaju’s primary argument based upon W.C. is not
accepted.
       B.      Petitioner Has Not Demonstrated a Specific
               Showing Warranting Redaction to Initials
       In her motion, Ms. Akintaju maintains that redaction is appropriate because
the information contained in the February 9, 2021 fact finding might interfere with
future employment. However, this argument is not persuasive.
       In federal courts, parties must identify themselves. Fed. R. Civ. Proc. 17(a).
In the Court of Federal Claims, the requirement is the same. U.S. Ct. Fed. Cl., R.
17. Nevertheless, parties in the federal courts may seek to proceed anonymously.
      In evaluating whether certain Native Americans could present an amended
complaint with some plaintiffs listed as “Does,” the Court of Federal Claims
borrowed from a Ninth Circuit case, Does I Thru XXII v. Advanced Textile Corp.,
214 F.3d 1058, 1067 (9th Cir. 2000). Wolfchild v. United States, 62 Fed. Cl. 521,
553 (2004). 4 The Ninth Circuit’s test from Advanced Textile is just one of
multiple formulations of factors trial courts should consider in evaluating a request
to proceed anonymously. For other examples, see Doe v. Frank, 951 F.2d 320, 323
(11th Cir. 1992); K.W. v. Hotlzapple, 299 F.R.D. 438, 441 (M.D. Pa. 2014); Nat’l
Ass’n of Waterfront Employers v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008).
While the precise wording might vary, the tests generally consider several factors
       4 Although Wolfchild cited Advanced Textiles favorably, W.C. stated that the Ninth
Circuit’s criteria can be “draconian.” W.C., 100 Fed. Cl. at 459 n.21.


                                                  9
       Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 10 of 11




including “the party’s need for anonymity against the general presumption that
parties’ identities be available to the public and the likelihood of prejudice to the
opposing party.” Wolfchild, 62 Fed. Cl. at 553-54. These factors are analyzed in
reverse order.
      Likelihood of prejudice to opposing party. The Secretary knows the identity
of Ms. Akintaju. Redacting this name to initials to prevent members of the public
from learning this information would not harm the Secretary.
      Public interest in availability of decisions by judicial officers. The right of
the public to learn about decisions made by members of the judicial branch of their
government is based, in part, on the right “to know who is using court facilities and
procedures funded by public taxes.” Doe v. Village of Deerfield, 819 F.3d 372,
377 (7th Cir. 2016); accord Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,
189 (2d Cir. 2008).
      Here, information about “who is using court facilities” is available to the
public because the Secretary has disclosed some information in the Federal
Register. The notice in the Federal Register provides the petitioner’s name and the
docket number. 82 Fed. Reg., at 56832.
       Consequently, the Vaccine Act’s requirement to disclose in the Federal
Register actually supports a limited redaction. Because the public still knows (or
can learn) who is using the publicly funded court system, redaction of names to
initials is not completely contrary to the presumption of public access to decisions
of judicial officers.
     Party’s Need for Anonymity. Ms. Akintaju’s request for a redaction of her
name to initials or “Ms. A” is based on potential complications in job searching.
The potential for adverse employment decisions seems speculative and
underdeveloped.
       Ms. Akintaju asserts that because she works as a health care professional,
“her comments about injuries and association with vaccines may negatively impact
her employment viability.” Pet’s Motion, filed Feb. 21, 2021. She further asserts
that “it is reasonable to assume her viability of employment as a health care
professional may be negatively impacted” because of “the controversy often
surrounding discussion of vaccines, vaccine safety, and injuries, as well as the
current global ‘spotlight’ on vaccine safety due to COVID-19 . . . .” Id. Her
affidavit reiterates these claims. Additionally, she states that her ability to receive


                                             10
       Case 1:17-vv-01574-UNJ Document 96 Filed 06/02/21 Page 11 of 11




credentialing may be affected, though no explanation for why is provided. Pet’s
Aff., filed Feb. 21, 2021.
      Ms. Akintaju’s motion for redaction is premised on the hope that potential
future employers will not learn that she claimed a vaccine harmed her. However,
the public, including potential employers, can already obtain that information by
searching in the publicly accessibly Federal Register. See 82 Fed. Reg., at 56832.
      Furthermore, it is difficult to see how a potential employer would penalize
Ms. Akintaju for filing a claim for a vaccine-related injury. Health care
professionals are in an ideal position to know about or learn about the potential for
vaccine-related injuries. Indeed, the foundation of the Vaccine Program is that
some vaccines cause some people some injuries.
      Assessment. Overall, the factors balance against redacting Ms. Akintaju’s
name to initials or “Ms. A.” As discussed above, the long-standing tradition of
public access to decisions of judicial officers weighs against allowing adults to
redact their names. If speculative concerns about adverse employment actions
were sufficient by themselves to justify redaction, then redaction would become
the norm as most substantive decisions contain the petitioner’s name. See 42
U.S.C. § 300aa–12(d)(3)(A)(i) (obligating special masters to issue decisions that
“include findings of fact”).
                                    Conclusion
      Ms. Akintaju’s February 21, 2021 motion for redaction of the February 9,
2021 Findings of Fact is DENIED. Furthermore, this order, too, will become
available to the public after the time for the parties to propose redactions has
passed.
      IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                            11
